                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                          NORTHERN DIVISION

                           CASE NO. 2:18-MJ-1122-BO

UNITED STATES OF AMERICA               )
                                       )
            v.                          )   ORDER
                                       )
ROBERT W. MADDOX, JR.                  )


      This niatter comes now before this Court on motion of the United States, by

and through the United States Attorney, to dismiss the above entitled matter and to

recall the outstanding warrant therein.

      For good cause shown, the Court hereby GRANTS the government's motion

and ORDERS the clerk to dismiss the matter and recall the warrant for arrest in the

above-captioned case.



      So ORDERED, this                              ,2019.
                          ::J {)day of\["............


                                      ~lJ~rP
                                       Chief United States District Judge
